Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 7/22/2022, with respect to claim 14 have been fully considered and are persuasive.  The rejection of claim 14 has been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the newly amended limitation set forth on 7/22/2022.
In regards to Claim 16, no prior art fairly suggests or discloses “and 2Docket No.: FRANAAppL No.: 171280,650a second heat loss generated in the second interior is at least partially absorbed by the gaseous cooling flow and conducted away by the gaseous cooling flow”, in conjunction with the remaining elements. 
Dependent claims 15 and 17-30 are allowably by virtue of their dependency from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mathieu (U.S 2015/0296653 A1) – Discloses an enclosure having two interiors separated, wherein the second interior provides a gas flow to cool the heat generating component within the first interior, but fails to disclose the first interior having a part which protrudes into the second interior to form a heat exchanger duct, and wherein a second heat loss generated in the second interior is at least partially absorbed by the gaseous cooling flow and conducted away by the gaseous cooling flow

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835